Madden, Judge,
delivered the opinion of the court:
This case involves the same question twice previously decided by this court. The Wickes Corporation v. United States, 123 C. Cls. 741; Ohio Power Co. v. United States, 131 C. Cls. 95, certiorari denied, 350 U. S. 862. In accord is National Lead Co. v. Commissioner, 23 T. C. 988, 1002. The United States Court of Appeals for the Second Circuit reversed the Tax Court, Commissioner v. National Lead Co., 1956 CCH, par. 9290.
We have reconsidered our earlier decisions in the light of the contrary decision cited above and, with deference, adhere to the view expressed in them.
The plaintiff’s motion for summary judgment is granted, and judgment will be entered for the plaintiff. The amount of recovery will be determined pursuant to Rule 38 (c).
It is so ordered.
Laramore, Judge/ Whitaker, Judge; and Littleton, Judge, concur.